               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 1 of 10




                                                   THE HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      JOHN DOES, et al.,                         CASE NO. C17-0178JLR
 9
                              Plaintiffs,
10                                               STIPULATED PROTECTIVE ORDER
               v.
11
      DONALD TRUMP, et al.,
12
                              Defendants.
13

14    JEWISH FAMILY SERVICE, et al.,
15                            Plaintiffs,        CASE NO. C17-1707JLR
16             v.
17    DONALD TRUMP, et al.,                      (RELATING TO BOTH CASES)
18                            Defendants.
19

20

21
22

23

24

25
26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR)


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 2 of 10




 1   1.       PURPOSES AND LIMITATIONS

 2            By order dated December 20, 2018, this Court ordered Defendants to un-redact or

 3   otherwise produce two categories of information pursuant to an appropriate protective order:

 4   (a) information that would tend to reveal names of countries on a list that would trigger a Security

 5   Advisory Opinion (“SAO”) requirement for refugee applicants from those countries, which shall

 6   be marked “Attorneys’ Eyes Only”; and (b) personally identifying information of individual

 7   refugee applicants. See Order Granting in Part & Denying in Part Plaintiffs’ Motion to Compel,

 8   Dkt. #171, at 23-24, 27. In accordance with that Order, the parties hereby stipulate to and petition

 9   the Court to enter the following Stipulated Protective Order.

10            The parties acknowledge that this agreement is consistent with LCR 26(c). It does not

11   confer blanket protection on all disclosures or responses to discovery, the protection it affords from

12   public disclosure and use extends only to the limited information specified herein, and it does not

13   presumptively entitle parties to file Confidential information under seal.

14   2.       “CONFIDENTIAL” MATERIAL

15            “Confidential” material refers to (a) the personally identifying information of individual

16   refugee applicants; and (b) information that would tend to reveal the identification of those

17   countries on a list that would trigger an SAO requirement for refugee applicants from those

18   countries.

19   3.       SCOPE

20            The protections conferred by this agreement cover not only Confidential material (as

21   defined above), but also (1) any information copied or extracted from Confidential material; (2) all

22   copies, excerpts, summaries, or compilations of Confidential material; and (3) any testimony,

23   conversations, or presentations by parties or their counsel that might reveal Confidential material.

24            However, the protections conferred by this agreement do not cover information that is in

25   the public domain or becomes part of the public domain through trial or otherwise.

26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 1


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 3 of 10




 1   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2            4.1    Basic Principles. A receiving party may use Confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 5   categories of persons and under the conditions described in this agreement. Confidential material

 6   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 7   that access is limited to the persons authorized under this agreement.

 8            4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 9   by the Court or permitted in writing by the designating party, a receiving party may disclose any

10   Confidential material only to:

11                   (a)     the receiving party’s counsel of record in this action, as well as employees

12   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

13                   (b)     the officers, directors, and employees (including in house counsel) of the

14   receiving party to whom disclosure is reasonably necessary for this litigation, except for

15   information that would tend to reveal names of countries on a list that would trigger an SAO

16   requirement for refugee applicants from those countries, which information is designated as

17   “Attorney’s Eyes Only”;

18                   (c)     experts and consultants to whom disclosure is reasonably necessary for this

19   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                   (d)     the Court, court personnel, and court reporters and their staff;

21                   (e)     copy or imaging services retained by counsel to assist in the duplication of

22   Confidential material, provided that counsel for the party retaining the copy or imaging service

23   instructs the service not to disclose any Confidential material to third parties and to immediately

24   return all originals and copies of any Confidential material;

25
26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 2


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 4 of 10




 1                   (f)     during their depositions, witnesses in the action to whom disclosure is

 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

 4   transcribed deposition testimony or exhibits to depositions that reveal Confidential material must

 5   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6   under this agreement; and

 7                   (g)     the author or recipient of a document containing the information or a

 8   custodian or other person who otherwise possessed or knew the information.

 9            4.3    Filing Confidential Material. Before filing Confidential material or discussing or

10   referencing such material in court filings, the filing party shall confer with the designating party,

11   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

12   remove the Confidential designation, whether the document can be redacted, or whether a motion

13   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

14   designating party must identify the basis for sealing the specific Confidential information at issue,

15   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

16   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

17   the standards that will be applied when a party seeks permission from the Court to file material

18   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

19   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

20   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

21   the strong presumption of public access to the Court’s files.

22   5.       DESIGNATING PROTECTED MATERIAL

23            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each party

24   or non-party that designates information or items for protection under this agreement must take

25   care to limit any such designation to specific material that qualifies under the appropriate

26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 3


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 5 of 10




 1   standards. The designating party must designate for protection only those parts of material,

 2   documents, items, or oral or written communications that qualify, so that other portions of the

 3   material, documents, items, or communications for which protection is not warranted are not swept

 4   unjustifiably within the ambit of this agreement.

 5            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 6   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 7   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 8   and burdens on other parties) expose the designating party to sanctions.

 9            If it comes to a designating party’s attention that information or items that it designated for

10   protection do not qualify for protection, the designating party must promptly notify all other parties

11   that it is withdrawing the mistaken designation.

12            5.2    Manner and Timing of Designations. Except as otherwise provided in this

13   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

14   ordered, disclosure or discovery material that qualifies for protection under this agreement must

15   be clearly so designated before or when the material is disclosed or produced.

16                   (a)     Information in documentary form: (e.g., paper or electronic documents and

17   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

18   the designating party must affix the word “CONFIDENTIAL” to each page that contains

19   Confidential material. The designating party must also affix the phrase “ATTORNEYS’ EYES

20   ONLY” to any page or portion therewith that warrants that protection under this Court’s December

21   20, 2018 Order.

22                   For documents Defendants produced prior to December 20, 2018 in redacted form

23   and with redacted portions clearly identified: If, after the re-production of those documents

24   hereunder, Plaintiffs are unable to determine which part of a page marked “CONFIDENTIAL”

25   Defendants intend to designate as covered by this order, Plaintiffs shall so notify Defendants.

26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 4


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 6 of 10




 1   Within five (5) business days after that notification, or some other timeframe agreed upon between

 2   the parties, Defendants shall re-produce the page(s) identified by Plaintiffs with the protected

 3   portion(s) clearly identified (e.g., by making appropriate markings in the margins), unless the

 4   parties agree to some other means of identifying the protected material.

 5                   For documents produced by Defendants for the first time after December 20, 2018:

 6   If only a portion or portions of the material on a page qualifies for protection under this order,

 7   Defendants must clearly identify the protected portion(s) (e.g., by making appropriate markings in

 8   the margins).

 9                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

10   and any participating non-parties must identify on the record, during the deposition or other pretrial

11   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

12   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

13   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

14   exhibits thereto, as Confidential. If a party or non-party desires to protect Confidential information

15   at trial, the issue should be addressed during the pre-trial conference.

16                   (c)     Other tangible items: the producing party must affix in a prominent place

17   on the exterior of the container or containers in which the information or item is stored the word

18   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

19   the producing party, to the extent practicable, shall identify the protected portion(s).

20            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21   designate qualified information or items does not, standing alone, waive the designating party’s

22   right to secure protection under this agreement for such material. Upon timely correction of a

23   designation, the receiving party must make reasonable efforts to ensure that the material is treated

24   in accordance with the provisions of this agreement.

25
26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 5


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 7 of 10




 1   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2            6.1    Timing of Challenges. Any party or non-party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8            6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 9   regarding Confidential designations without court involvement. Any motion regarding

10   Confidential designations or for a protective order must include a certification, in the motion or in

11   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

12   with other affected parties in an effort to resolve the dispute without court action. The certification

13   must list the date, manner, and participants to the conference. A good faith effort to confer requires

14   a face-to-face meeting or a telephone conference.

15            6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

16   intervention, the designating party may file and serve a motion to retain confidentiality under Local

17   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

21   the material in question as Confidential until the Court rules on the challenge.

22

23

24

25
26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 6


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 8 of 10




 1   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2   LITIGATION

 3            If a party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 5   must:

 6                   (a)     promptly notify the designating party in writing and include a copy of the

 7   subpoena or court order;

 8                   (b)     promptly notify in writing the party who caused the subpoena or order to

 9   issue in the other litigation that some or all of the material covered by the subpoena or order is

10   subject to this agreement. Such notification shall include a copy of this agreement; and

11                   (c)     cooperate with respect to all reasonable procedures sought to be pursued by

12   the designating party whose Confidential material may be affected.

13   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14            If a receiving party learns that, by inadvertence or otherwise, it has disclosed Confidential

15   material to any person or in any circumstance not authorized under this agreement, the receiving

16   party must immediately (a) notify in writing the designating party of the unauthorized disclosures

17   and all steps to remediate that unauthorized disclosure; (b) use its best efforts to retrieve all

18   unauthorized copies of the protected material, or request that the unauthorized recipient delete

19   and/or destroy the Confidential material; (c) inform the person or persons to whom unauthorized

20   disclosures were made of all the terms of this agreement; and (d) request that such person or

21   persons execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

22   Exhibit A.

23   9.       NON-TERMINATION AND RETURN OF DOCUMENTS

24            Within 60 days after the termination of this action, including all appeals, each receiving

25   party must return all Confidential material to the producing party, including all copies, extracts

26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 7


     143146712.1
               Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 9 of 10




 1   and summaries thereof. Alternatively, the parties may delete and/or destroy the Confidential

 2   material.

 3            Notwithstanding this provision, counsel are entitled to retain archival copies of all

 4   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 5   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

 6   product, even if such materials contain Confidential material.

 7            The confidentiality obligations imposed by this agreement shall remain in effect until a

 8   designating party agrees otherwise in writing or a court orders otherwise.

 9

10                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11   DATED: 01/30/2019                                    /s/ Tana Lin
                                                                   Attorney for Doe Plaintiffs
12
     DATED: 01/30/2019                                    /s/ Justin B. Cox
13                                                                  Attorney for JFS Plaintiffs
14   DATED: 01/30/2019                                    /s/ Joseph C. Dugan
                                                                     Attorney for Defendants
15

16            PURSUANT TO STIPULATION, IT IS SO ORDERED

17

18   DATED:
19

20                                                        Honorable James L. Robart
                                                          United States District Court Judge
21
22

23

24

25
26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 8


     143146712.1
              Case 2:17-cv-00178-JLR Document 176 Filed 01/30/19 Page 10 of 10




 1                                                   EXHIBIT A

 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I,   ____________________________________          [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on          [date]

 7   in the case of Doe, et al. v. Trump, et al., No. 17-cv-00178 (JLR) and in the case of Jewish Family

 8   Service of Seattle, et al. v. Trump, et al., No. 17-cv-01707 (JLR). I agree to comply with and to be

 9   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

10   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

11   solemnly promise that I will not disclose in any manner any information or item that is subject to

12   this Stipulated Protective Order to any person or entity except in strict compliance with the

13   provisions of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the

15   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

16   Order, even if such enforcement proceedings occur after termination of this action.

17
     Date:
18
     City and State where sworn and signed:
19

20   Printed name:

21   Signature:
22

23

24   4825-5629-9398, v. 1

25
26
      STIPULATED PROTECTIVE ORDER
      (No. 17-cv-1707-JLR; No. 17-cv-1707-JLR) – 9


     143146712.1
